                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

IN RE BILLY TAYLOR,
                                                                       Bankruptcy Case Number
       Debtor,                                                            20-82140-CRJ-13

BILLY TAYLOR,

       Plaintiff,
                                                                       Adversary Proceeding No.
v.                                                                       20-80154-CRJ

PENTAGON FEDERAL CREDIT UNION,

       Defendant.


 MOTION TO APPROVE COMPROMISE AND SETTLEMENT AND APPLICATION
                          FOR APPROVAL OF ATTORNEY’S FEE
       Comes Now, Billy Taylor (the “Debtor”) with Pentagon Federal Credit Union (together
with the Debtor, the “Movants”) and hereby move this Court pursuant to 11 U.S.C. § 105 and Rule
9019 of the Federal Rules of Bankruptcy Procedure for the entry of an Order approving the
compromise and settlement described herein. In support of the Motion to Approve Compromise,
Movants show unto the court as follows.


                        JURISDICTION AND PROPOSED NOTICE
       1. The Motion is being brought pursuant to 11 U.S.C. § 105 and Rule 9019(a) of the
           Bankruptcy Rules.
       2. This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334(b). This
           matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).
       3. In accordance with Bankruptcy Rules 9019(a) and 2002, the Motion is being served on
           all parties-in-interest and all parties filing an appearance notice.



                                                  1




Case 20-80154-CRJ        Doc 14    Filed 03/16/21 Entered 03/16/21 17:26:18             Desc Main
                                   Document     Page 1 of 7
                                  FACTUAL BACKGROUND
      4. This adversary proceeding arises from Taylor’s allegations that Pentagon Federal
         Credit Union violated the automatic stay imposed by 11 U.S.C. § 362.
      5. In this adversary proceeding, Taylor alleges that Pentagon Federal Credit Union
         violated the Automatic Stay by drafting money from Taylor’s bank account in an
         attempt to collect a prepetition debt after the bankruptcy was filed.
      6. Pentagon Federal Credit Union denies all wrongdoing as alleged in the Adversary
         Proceeding.


 NEW PROCEDURES IMPLEMENTED BY THE DEFENDANT TO AVOID FUTURE
                         VIOLATIONS OF THE AUTOMATIC STAY
      7. See the attached supplement provided by the Defendant.


                       TERMS OF THE PROPOSED SETTLEMENT
      8. After negotiation, and in the interest of avoiding the uncertainties associated with
         litigation, Plaintiff Billy Taylor and Defendant Pentagon Federal Credit Union have
         agreed to a compromise and settlement of the claim on the terms and conditions set
         forth herein.
      9. The terms of the proposed settlement are as follows:
             a. Pentagon Federal Credit Union shall pay to Taylor’s counsel a total of
                 $10,000.00 to settle any and all claims arising from this adversary proceeding.
             b. This amount includes all costs and fees, including but not limited to Taylor’s
                 Attorney’s fee;
             c. Pentagon Federal Credit Union shall pay to Taylor’s counsel a total of
                 $10,000.00 to settle any and all claims arising from this adversary proceeding.
                 Debtor’s counsel requests to retain $8,000.00 of the settlement representing
                 25.90 hours for the work performed in the preparation and prosecution of the
                 adversary proceeding at an hourly rate of $350.00. Counsel has worked
                 diligently on this case since November 6, 2020 and will continue to do so until

                                               2




Case 20-80154-CRJ        Doc 14    Filed 03/16/21 Entered 03/16/21 17:26:18          Desc Main
                                   Document     Page 2 of 7
                 the proceeding closes. Counsel has reduced his fee from $9,065.00 to
                 $8,000.00. The Debtor shall retain $1,000.00 as allowed by his exemptions and
                 Michele Hatcher, Chapter 13 Trustee, shall retain $1,000.00 to be applied
                 towards the debtor’s bankruptcy estate. Defendant is to disburse the funds to
                 Larsen Law, P.C. within 30 days from the date of this order. Larsen Law, P.C.
                 will distribute the funds as set out in this motion.


                                         RELIEF REQUESTED
      10. The parties jointly request that this Court approve the settlement that has been reached
         by Plaintiff Billy Taylor and Defendant Pentagon Federal Credit Union in which all of
         the issues in the claim will be resolved as to those parties. The settlement of this claim
         is a result of good faith, arm’s length negotiations between the respective attorneys for
         the parties and after a thorough review of the merits of the case.
      11. The settlement of the claims in this adversary proceeding meets all applicable legal
         standards and is well within the range of reasonableness.
      12. The approval of a compromise and settlement in a bankruptcy case is within the sound
         discretion of the court and will not be disturbed or modified on appeal unless approval
         or disapproval of the settlement is an abuse of discretion. Rivercity v. Herpel (In re
         Jackson Brewing Co.), 624 F.2d 599, 602-603 (5th Cir. 1980). To properly exercise
         this discretion, the bankruptcy court must consider whether the compromise proposed
         “‘falls below the lowest point in the range of reasonableness.’” Anaconda-Ericsson,
         Inc. v. Hessen (In re Teltronics Servs. Inc.), 762 F.2d 185, 189 (2d Cir. 1985) (internal
         citation omitted).
      13. The Eleventh Circuit has held a bankruptcy court must consider and evaluate the
         following factors:
         (a) the probability of success in the litigation;
         (b) the difficulties, if any to be encountered in the matter of collection;
         (c) the complexity of the litigation involved, and the expense, inconvenience, and delay
         necessarily attending the litigation; and,

                                                3




Case 20-80154-CRJ      Doc 14     Filed 03/16/21 Entered 03/16/21 17:26:18             Desc Main
                                  Document     Page 3 of 7
           (d) the paramount interest of the creditors and a proper deference to their reasonable
           views in the premises. Wallis v. Justice Oaks II Ltd. (In re Justice Oaks II Ltd.), 898
           F.2d 1544, 1549 (11th Cir. 1990). When making an evaluation, a court must not rest its
           approval of the settlement on a resolution of the ultimate factual and legal issues
           underling the compromised disputes. Teltronics at 189. Rather, the court should
           consider the probable outcome of the litigation, including its advantages and
           disadvantages, and should make a pragmatic decision based on all equitable factors.
           Florida Trailer and Equip. Co. v. Deal, 284 F.2d 567, 571 (5th Cir. 1960).
       14. Federal Rule of Bankruptcy Procedure 9019 provides that, after conducting a hearing
           on notice to creditors, the bankruptcy court may approve a compromise and settlement.
           To assure a compromise is proper in a given case, the court must be apprised of the
           necessary facts for an intelligent, objective, and educated evaluation and compare the
           “terms of the compromise with the likely rewards of litigation.” Protective Comm. for
           Independent Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424-
           425 (1968).
       15. The settlement proposed in this motion meets the standard for approval under Federal
           Rule of Bankruptcy Procedure 9019 and is in the best interests of the bankruptcy estate.
           The settlement was reached after thorough analysis of the merits of Taylor’s claims and
           the defenses of Pentagon Federal Credit Union with regard to the claims asserted in the
           adversary proceeding.


       WHEREFORE, the parties ask this Court to enter an order approving the settlement
described in this motion.
                                                     /s/ John C. Larsen____________
                                                     John C. Larsen
                                                     Attorney for the Debtor/Plaintiff,
                                                     Billy Taylor


OF COUNSEL:
LARSEN LAW P.C.
1733 Winchester Road
                                                4




Case 20-80154-CRJ           Doc 14   Filed 03/16/21 Entered 03/16/21 17:26:18             Desc Main
                                     Document     Page 4 of 7
Huntsville, Alabama 35811
(256) 859-3008
john@larsenlaw.com




                                    CERTIFICATE OF SERVICE

        The undersigned certifies that a copy of the foregoing has been served upon all creditors
listed on the mailing matrix and all attorneys of record by electronic notice and/or by depositing a
copy thereof in the United States Mail, properly addressed and postage prepaid, on this the 15th
day of March, 2021.

Bryce Noel
Brian Jordan
Attorneys for Defendant
Fifteen Piedmont Center
3575 Piedmont Road NE, Suite 500
Atlanta, GA 30305
BNoel@aldridgepite.com
BJordan@aldridgepite.com

       A copy was served electronically on Michele Hatcher, Chapter 13 Trustee, and Richard
Blythe, Bankruptcy Administrator, on this the 15th day of March, 2021.

                                                     /s/ John C. Larsen




                                                 5




Case 20-80154-CRJ        Doc 14    Filed 03/16/21 Entered 03/16/21 17:26:18             Desc Main
                                   Document     Page 5 of 7
Label Matrix for local noticing                      U. S. Bankruptcy Court                               1st Franklin Financial
1126-8                                               400 Well Street                                      24833 John T Reid Pkwy
Case 20-82140-CRJ13                                  P. O. Box 2775                                       Scottsboro, AL 35768-2343
NORTHERN DISTRICT OF ALABAMA                         Decatur, AL 35602-2775
Decatur
Mon Mar 15 16:09:01 CDT 2021
1st Franklin Financial                               1st Franklin Financial Corporation                   Discover Bank
P.O. Box 188                                         Attn: Administrative Services                        Discover Products Inc
Scottsboro, AL 35768-0188                            PO Box 880                                           PO Box 3025
                                                     Toccoa, GA 30577-0880                                New Albany, OH 43054-3025


Discover Financial                                   FNB Bank                                             First National Bank
Attn: Bankruptcy                                     1535 South Broad Street                              402 South Broad St
Po Box 3025                                          Scottsboro, AL 35768-2608                            Scottsboro, AL 35768-1742
New Albany, OH 43054-3025


(p)PENTAGON FEDERAL CREDIT UNION                     Regions Bank                                         Regions Bankcard
ATTN BANKRUPTCY DEPARTMENT                           Attn: Bankruptcy BH40402B                            Attn: Bankruptcy
P O BOX 1432                                         P. O. Box 10063                                      2050 Parkway Office Circle
ALEXANDRIA VA 22313-1432                             Birmingham, AL 35202-0063                            Hoover, AL 35244-1805


(p)W S BADCOCK CORPORATION                           Billy Taylor                                         John C. Larsen
POST OFFICE BOX 724                                  711 Tupelo Pike Rd.                                  Larsen Law, P.C.
MULBERRY FL 33860-0724                               Scottsboro, AL 35768-3903                            1733 Winchester Rd
                                                                                                          Huntsville, AL 35811-9190


Michele T. Hatcher
Chapter 13 Trustee
P.O. Box 2388
Decatur, AL 35602-2388




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Pentagon Federal Credit Union                        W.S. Badcock Corporation
Attn: Bankruptcy                                     Attn: Bankruptcy
Po Box 1432                                          Po Box 497
Alexandria, VA 22313                                 Mulberry, FL 33860




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)McGraw-Hill Federal Credit Union                  (u)Pentagon Federal Credit Union                     (d)W.S. Badcock Corporation
                                                                                                          P.O. Box 724
                                                                                                          Mulberry, FL. 33860-0724


               Case 20-80154-CRJ             Doc 14      Filed 03/16/21 Entered 03/16/21 17:26:18                       Desc Main
                                                         Document     Page 6 of 7
End of Label Matrix
Mailable recipients   15
Bypassed recipients    3
Total                 18




               Case 20-80154-CRJ   Doc 14   Filed 03/16/21 Entered 03/16/21 17:26:18   Desc Main
                                            Document     Page 7 of 7
